Citation Nr: 1513974	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-12 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a back disorder, including herniated nucleus pulposus.

2.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a neck disorder, including degenerative disc disease of the cervical spine.

3.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for hypertension, claimed as high blood pressure.

4.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for hearing loss.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for a heart disorder, including as due to exposure to herbicides.
REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1963 to December 1967.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In August 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  This hearing covered both the issues included on his initial May 2013 substantive appeal, as well as the additional issues on his subsequent April 2014 substantive appeal, as reflected in the list of issues above.  A transcript of that hearing is associated with the claims file.

On his initial October 2010 notice of disagreement, the Veteran indicated he was claiming clear and unmistakable error (CUE) concerning his neck and back disorders.  During his August 2014 hearing he clarified he was alleging CUE in the July 2010 rating decision.  However, CUE is a very specific and rare kind of error which may only occur in a final prior decision.  38 C.F.R. § 3.105.  Because the July 2010 decision is currently on appeal before the Board, it is therefore not final.  As a result, the Veteran's allegations of CUE in this decision are not yet ripe for considering, and require no further discussion.  Although the RO went ahead and considered whether there was CUE in the 2010 decision, this was erroneous.  The Veteran has not claimed CUE in the 2002 decision, nor has the RO considered that question, so such a claim is not pending.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The issues of entitlement to service connection for hearing loss and a heart disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 2002 rating decision denying entitlement to service connection for a back disorder, a neck disorder, hypertension, and hearing loss is final.  The Veteran did not appeal that decision and no new evidence was received by the VA within one year.

2. Evidence related to the Veteran's back disorder since the November 2002 rating decision is not new and material.

3.  Evidence related to the Veteran's neck disorder since the November 2002 rating decision is not new and material.

4.  Evidence related to the Veteran's hypertension since the November 2002 rating decision is not new and material.

5.  Evidence obtained since the November 2002 rating decision raises a reasonable possibility of substantiating the claim for entitlement to service connection for hearing loss.


CONCLUSIONS OF LAW

1.  The November 2002 rating decision, which denied entitlement to service connection for a back disorder, including herniated nucleus pulposus, is final; new and material evidence has not been submitted, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2014).  

2.  The November 2002 rating decision, which denied entitlement to service connection for a neck disorder, including degenerative disc disease of the cervical spine, is final; new and material evidence has not been submitted, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2014).  

3.  The November 2002 rating decision, which denied entitlement to service connection for hypertension is final; new and material evidence has not been submitted, the Veteran's claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2014).  

4.  The November 2002 rating decision, which denied entitlement to service connection for hearing loss is final; new and material evidence has been submitted, the Veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2014).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection and New and Material Evidence

The Veteran is seeking service connection for several disorders.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As will be discussed below, several of the Veteran's claims for entitlement to service connection were previously denied in a November 2002 rating decision.  Although the Veteran initially filed a notice of disagreement, he did not submit a timely substantive appeal or new evidence following the April 2004 statement of the case, and the determination became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a), 20.302, 20.1103.  However, previously denied claims may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the initial question before the Board in each of these appeals is whether new and material evidence has been presented to reopen the claim.

At the time of the November 2002 rating decision and April 2004 statement of the case, the evidence of record included the Veteran's service treatment records, written statements from the Veteran and his representative, and private records from Dr. Short, St. Anthony's Hospital, and Dr. Haueisen.  Whether new and material evidence has been submitted since that time for each of the issues on appeal will be discussed below in turn.

New and Material Evidence for Back Disorder

The Veteran is seeking service connection for a back disorder, including herniated nucleus pulposus.  His claim for service connection for a back disorder was previously denied in a November 2002 rating decision.  His claim was denied because although the Veteran was treated for pilonidal abscess resulting in back pain during service, there was no evidence the Veteran developed a chronic back condition during, or as a result of, his active duty service.

Since the November 2002 rating decision, the Veteran has submitted considerable new evidence, including VA treatment records, the report from a VA examination, and additional testimony.  When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  However, as will be discussed, the Board finds this additional evidence could not reasonably substantiate the claim, and therefore is not new and material.

The Veteran has submitted new treatment records from the VA medical facility.  These records reflect the Veteran continues to receive treatment for his back disorder, including the reports from MRIs and x-rays documenting degenerative changes in the Veteran's back.  While this evidence establishes that he currently has a back disorder, it does not include any medical opinion relating the Veteran's current back disorder to his active duty service.  Moreover, during his August 2014 hearing the Veteran confirmed that no medical professional had related his current back disorder to his active duty service in the 1960s.  See hearing transcript p. 5.  Therefore, this new evidence of VA medical records is not material.

The evidence also includes the new report from an April 2011 VA examiner.  However, after reviewing the Veteran's claims file and personally interviewing the Veteran, the examiner opined the Veteran's current back disorder was less likely than not related to his active duty service.  Therefore, the report from this VA examiner does not raise a reasonable possibility of substantiating the Veteran's claim, and is not material.

Finally, the claims file includes new statements from the Veteran, including his August 2014 testimony before the undersigned, alleging his current back disorder is due to his in-service removal for recurrent pilondial cysts.  However, these new statements from the Veteran are duplicative of earlier statements and assertions which were previously considered by the VA.  Therefore, these statements by the Veteran are not new.

In sum, none of the new evidence associated with the record since the November 2002 rating decision raises a reasonable possibility of substantiating the reason the Veteran's claim was previously denied, failure to establish a nexus to service.  Therefore, this new evidence is not material.  Because no new and material evidence has been presented, the Veteran's claim is not reopened, and entitlement to service connection for a back disorder remains denied.

New and Material Evidence for a Neck Disorder

The Veteran is also seeking to reopen his claim for entitlement to service connection for a neck disorder, including degenerative disc disease.  His claim for service connection for a neck disorder was previously denied in a November 2002 rating decision because the evidence did not establish his current neck disorder began during, or was otherwise caused by, his active duty service.

Since the time of the November 2002 rating decision, the new evidence includes VA treatment records, the report of a VA examination, and testimony from the Veteran.  When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  However, as will be discussed, the Board finds this additional evidence could not reasonably substantiate the claim, and therefore is not new and material.

The Veteran has submitted new VA medical records reflecting he continues to receive treatment for a neck disorder, including the reports of x-rays which document degenerative changes to the neck.  While this evidence establishes that he has a current neck disorder, it does not include a medical opinion relating the Veteran's current neck disorder to his active duty service.  Moreover, during his August 2014 hearing the Veteran confirmed that no medical professional had related his current neck disorder to his active duty service in the 1960s.  See hearing transcript p. 10.  Therefore, this new evidence of VA medical records is not material.

The evidence also includes the new report from an April 2011 VA examiner.  However, after reviewing the Veteran's claims file and personally interviewing the Veteran, the examiner opined the Veteran's current neck disorder was less likely than not related to his active duty service.  Therefore, the report from this VA examiner does not raise a reasonable possibility of substantiating the Veteran's claim, and is not material.

Finally, the claims file includes new statements from the Veteran, including his August 2014 testimony before the undersigned, alleging his current neck disorder is due to his in-service removal of a sebaceous cyst from his neck.  However, these new statements from the Veteran are duplicative of earlier statements and assertions which were previously considered by the VA.  Therefore, these statements by the Veteran are not new.

In sum, none of the new evidence associated with the record since the November 2002 rating decision raises a reasonable possibility of substantiating the reason the Veteran's claim was previously denied, failure to establish a nexus to service.  Therefore, this new evidence is not material.  Because no new and material evidence has been presented, the Veteran's claim is not reopened and entitlement to service connection for a neck disorder remains denied.

New and Material Evidence for Hypertension

The Veteran is also seeking to reopen his claim for entitlement to service connection for hypertension, claimed as high blood pressure.  His claim for service connection for hypertension was previously denied in a November 2002 rating decision because the evidence did not establish his currently diagnosed hypertension began during or within one year after his separation from active service, or was otherwise caused by his active duty service.

Since the time of the November 2002 rating decision, the new evidence includes VA treatment records and testimony from the Veteran.  When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  However, as will be discussed, the Board finds this additional evidence could not reasonably substantiate the claim, and therefore is not new and material.


The VA treatment records reflect the Veteran continues to receive treatment for his hypertension, including continuous medication.  However, the evidence does not include any medical opinion relating the Veteran's currently diagnosed hypertension to his active duty service.  Nor does the medical evidence suggest the Veteran's currently diagnosed hypertension began during, or within one year of his separation from, active duty service.  38 C.F.R. § 3.309.  Because this evidence does not serve a reasonable possibility of substantiating the reason the Veteran's claim was previously denied, failure to establish a nexus to active duty service, it is not material.

During his hearing, the Veteran pointed to in service treatment records from 1967 which reflect elevated blood pressure readings.  However, these service treatment records were previously before the VA and considered in the November 2002 rating decision.  Accordingly, this evidence is not new.

Based on the foregoing, the newly submitted evidence associated with the claims file since the November 2002 decision does not raise a reasonable possibility of substantiating the reason the Veteran's claim was previously denied.  Therefore, the newly submitted evidence is not material.  Because no new and material evidence has been presented, the Veteran's claim is not reopened, and entitlement to service connection for hypertension remains denied.

Hearing Loss

The Veteran is also seeking to reopen his previously denied claim for service connection for hearing loss.  This claim was previously denied in a November 2002 rating decision for failure to establish a current diagnosis of hearing loss or any nexus to active duty service.

The Veteran filed his current claim in March 2010.  Considerable additional evidence has been presented in conjunction with the claim to reopen.  Because the Board concludes that this new evidence is sufficient to reopen the Veteran's claim, only a limited amount of the new evidence will be discussed.

Specifically, the evidence includes the August 1988 report from a private audiologist which demonstrated hearing loss for VA purposes.  Because this evidence was not previously before the VA, and serves to substantiate one of the reasons his claim was previously denied, the Board finds this evidence is new and material.  Therefore, his claim for entitlement to service connection for hearing loss is reopened.  To this limited extent, his appeal is granted.

The Veteran's claim for entitlement to service connection for hearing loss was reopened and considered on the merits by the AOJ, therefore appellate review may proceed.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  However, the Board finds remand is required for additional development regarding entitlement to service connection for hearing loss, and this issue will be discussed in the remand portion below.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in April 2010, which fully addressed all notice elements, and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims, and of his and VA's respective duties for obtaining evidence.  The same letter also provided the Veteran with notice of what type of information was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  

Finally, the letter provided with Veteran with notice regarding the legal requirements to establish new and material evidence, and the reason his claims were previously denied.  Therefore, with this letter, the VA satisfied the notification requirements of the VCAA with regards to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and relevant private treatment records have been obtained, as have service treatment records.

In August 2014, the Veteran was provided with a hearing before the undersigned Veterans Law Judge (VLJ).  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disorders, specifically regarding any relation to active duty service.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file.  No such pertinent evidence relevant to the issues discussed above was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was provided with VA examinations regarding his back and neck disorders, even though VA regulations provide that no VA examination is required unless new and material evidence is presented to reopen a previously adjudicated claim.  38 U.S.C.A. § 5103A(d)(1, 2); 38 C.F.R. § 3.159(c)(4);Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  However, the Board finds the provided examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claims.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating these appeals


ORDER

New and material evidence having not been submitted, the application to reopen a claim for entitlement to service connection for a back disorder, including herniated nucleus pulposus, is denied.

New and material evidence having not been submitted, the application to reopen a claim for entitlement to service connection for a neck disorder, including degenerative disc disease of the cervical spine, is denied.

New and material evidence having not been submitted, the application to reopen a claim for entitlement to service connection for hypertension is denied.

New and material evidence has been presented and the claim for entitlement to service connection for hearing loss is reopened.




REMAND

Hearing Loss

The Veteran's reopened claim for entitlement to service connection requires remand for further development.  Specifically, during his hearing the Veteran indicated that his post-service employer at the railroad conducted regular hearing tests.  The Veteran stated although he did not have these records, they may be able to show hearing loss prior to 1980.  Because these records would be highly relevant to the issue on appeal, remand is required to obtain these records.

Additionally, the Board also finds remand for an addendum opinion from the VA examiner is required.  The Veteran's service treatment records include audiometric testing conducted during his June 1963 entrance examination which, after being converted to the standards set by the ISO, reflects hearing loss disability for VA purposes in his left ear.  Accordingly, the Veteran had pre-existing hearing loss in his left ear.  He was provided with additional audiometric testing in December 1963, approximately six months after his entrance to active duty service.  The Board requests a clarifying opinion from the June 2010 examiner as to whether the results from this December 1963 audiometric testing, after converted to ISO standards, reflect the Veteran's pre-existing left ear hearing loss increased in severity since the June 1963 testing.

Heart Disease

In his July 2011 written notice of disagreement, the Veteran asserted his current heart disorder, including coronary artery disease, is a result of his exposure to Agent Orange during service.  The Veteran asserted he served on the USS Moctobi, ATF 105 in the "blue waters" off the coast of Vietnam and was exposed to Agent Orange.  The Veteran's ship, the USS Moctobi, is currently included on the document compiled for VA entitled "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents" as temporarily operating in Vietnam's inland waterways from September to October of 1967.  Accordingly, if the Veteran served on the USS Moctobi during this two month period, he may be presumed exposed to Agent Orange.  However, the claims file does not include the Veteran's personnel records, or any other evidence establishing during what time frame he served on the USS Moctobi.  Accordingly, remand is required to obtain his service personnel records.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's service personnel records and associate them with the claims file.  Any negative response must be fully documented in the claims file.

2.  After obtaining the proper authorization from the Veteran, request any results of hearing tests conducted by the Veteran's post-service employer at the railroad and associate them with the claims file.  Any negative response must be fully documented in the claims file.

3.  After obtaining all available records relating to the Veteran's hearing acuity from his post-service employer, return the Veteran's file to the June 2010 VA examiner, if available, or to an equally qualified medical professional.  The examiner should be provided with the Veteran's complete claims file, as well as any additional records obtained upon remand.  Consistent with the factual and medical evidence, the examiner is asked to address the following question:

After conversion to ISO standards, do the results of the December 1963 audiometric testing reflect the Veteran's pre-existing left ear hearing loss permanently increase in severity during his active duty service?  If so, is this increase the result of the natural progression of his pre-existing disorder?

4.  Then, readjudicate the appeals.  If the appeals remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


